      Case 2:18-cv-00063-DGC Document 182 Filed 12/05/19 Page 1 of 3



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ RESPONSE TO
12                                                      PLAINTIFF’S MOTION IN LIMINE
      v.                                                NO. 7 – REFERENCE TO
13    GPS Insight, LLC; Robert J. Donat,                SUBSEQUENT STATE COURT
      Individually and as Trustee of The                PROCEEDING
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            Plaintiff’s Motion in Limine No. 7 is premature. As Plaintiff’s motion explains,
18 the state court has not yet issued any rulings in that matter. Once the state court rules on
19
   the preliminary injunction application, Defendants may very well agree with Plaintiff’s
20
   Motion in Limine No. 7. Defendants expect the state court to issue a ruling soon, and so
21
   there is no need for this Court or the parties to grapple with this issue in the abstract. If
22
   the evidentiary issues raised in Plaintiff’s motion remain following the state court’s
23
   ruling, the parties can then take up the issue with this Court at the final pretrial conference.
24
25 For these reasons, Defendants request the Court delay ruling on Plaintiff’s motion until
26 that time.
27
28

     CORE/3505308.0002/156438964.1
      Case 2:18-cv-00063-DGC Document 182 Filed 12/05/19 Page 2 of 3




 1            RESPECTFULLY SUBMITTED this 5th day of December, 2019.
 2
                                                STINSON LLP
 3
                                        By: /s/ Stefan M. Palys
 4                                          Carrie M. Francis
                                            Stefan M. Palys
 5                                          Michael Vincent
 6                                          1850 North Central Avenue, Suite 2100
                                            Phoenix, Arizona 85004-4584
 7
                                                SCHNEIDER & ONOFRY, PC
 8
                                        By: /s/ Timothy B. O’Connor [with permission]
 9
                                            Timothy B. O’Connor
10                                          365 East Coronado Road
                                            Phoenix, Arizona 85004
11
                                                Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
     CORE/3505308.0002/156438964.1
      Case 2:18-cv-00063-DGC Document 182 Filed 12/05/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on December 5, 2019, I caused the foregoing document to be
 3 filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on December 5, 2019, a courtesy copy will be e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      /s/ Linda Holder
20
21
22
23
24
25
26
27
28
                                                    3
     CORE/3505308.0002/156438964.1
